LACOMBE, Circuit Judge.
The practice in the past has been somewhat unsettled, but the exhaustive opinion in Victor G. Bloede Co. v. Joseph Bancroft & Sons Co. (C. C.) 98 Fed. 175, shows that the weight of authority is in favor of the relief prayed for, especially where a bill of discovery has elicited the information that books exist which contain the entries defendant seeks to prove. Indeed, since the act of 1892 the Code practice is also available. The books may contain other entries with which he has no concern, ánd which he ought not to see. The order, therefore, while requiring their deposit in the clerk’s office, will provide for the attendance of some representative of the plaintiff while defendant is conducting his examination. As to entries which plaintiff may contend are not relevant, and should not be disclosed, the same shall be inspected in the first instance by the clerk; and, if the parties or either of them are not satisfied with his decision thereon, application to review it may be made summarily to any judge of this court in chambers.